Title: To George Washington from Alexander Hamilton, 1 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            Philadelphia April 1 1794.
          
          The Secretary of the Treasury presents his respects to the President & transmits
            the copy of a paper, which he proposes to communicate to the Committee on the state of
            the Treasury Department and which he hopes will be found by the
            President conformable with what passed in the interview of yesterday.
        